Title: To Benjamin Franklin from Ingenhousz, 29 April 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin



Dear friend
Vienna in Austria April 29 1783.
The bearer of this, Mr. james Robertson, being arrived at Paris from a tour thro Italie, after having spent some time in Vienna, where he followed my experiments and became one of my friends, has begged the favour of me to send him an introductory lettre to you. As he is a very worthy and learned Gentleman, I can not refuse his request, and take the liberty to introduce him by this to your countenance and acquaintance. As he is thoroughly acquainted with a good deal of my perquisitions, he may inform you at a leasure hour with som of my transactions.
I have made a great deal of experiments with one of the strongest batteries, having three and tharty feet square surface coated, and have succeeded perfectely in imitating the phenomenon, which happened on the vane of a Steeple at Cremona. I cut a vane of thin foil of this form and zize I cut it in several pieces stikking one piece on the one side of a card and the following alternately at the opposit side of it, leaving between each Some space not covered, that is to say placing the pieces thus, that there was some space left between the edge of one piece and the edge of the Corresponding piece at the opposit side, so that the explosion was obliged to pass, not in a direct, but somewhat in a diagonal way thro the card to leap from one piece of metal to the other. The burr of all the holes was on both side of the Card but in general stronger at that side, where the flash went out to get at the metal piece on that Side. A great part of every piece of metal was partly exploded, partly melted, were it was melted only, Several small holes were observable, whose edges had been manifestly melted; and in those I could not distinguish which way the melted metal was chiefly driven outwards; but in some pieces of metal one hole, in some two were observed, whose edges were bended indifferently towards the one and the other Side the middel part of it being exploded. Some of those holes had a part of their edges turn’d the one way and an other part (in the same hole) the other way. Where I found two holes in one piece of metal, I found also two holes in the card opposit the holes struck in the metal. In some of these experiments I had Covered both Surfaces of the card with a piece of paper by means of sealing wax. But both those papers wher all torn to rags and the melted metal flew thro the room at the distance of several paces— I tryed also to imitate the phenomenon in this way: I flatted a copper wire by hamering it, and than Cut it in a tapering way: the explosion of the battery dissipated a great deal of it into smoak, the edges were ragged and had been in a melted Condition. But in none of them, I could as yet discover any real hole. Tho I think it not impossible to imitate the effect of the lightening at Cremona by directing an electrical blast thro a vane of this nature: and I will make more experiments to this purpose— In the last paper you was So good as to send me about the lightning of Cremona, you have proposed to give me, if I desire it, your opinion about the effect you mention there of an explosion of a battery by a discharging rod, by which explosion twelfe jarrs out of twenty where perforated notwithstanding the electric fire found an Open passage. Now I begg earnestly the favour of being instructed on this head. Give me leave allso to remind you of the theory of the new fire place in which the smoak is burn’d.
I have made some more capital discoveries in the laws of Nature, and have now a Stock of above 2000 experiments of which I will give an extract to the public. I would allready have done it, but mr. le Begue de Presle keeps My M.S. in hands and does not get it printed, of which delay I can not so Much as guess the reason.
I think it will be better to delay giving you an account of Some philos. papers which I took either from Conversing with you or from your own letters, till you are here, where I hope you will stay some weaks, as probably Some commercial or political arrangements with your new republic will be the Subjet of meetings you will have either with the Emperour or his ministers. But during your stay here I hope to have a good and even the best share of private Conversation with you. You can’t grudge at some inconvience which must naturaly attend your exalted situation in life, by being Courted or plaged by Such, as out of respect, admiration or curiosity are extremely desirous of the advantage of being presented to you. Even a look of you now is become a desirable object. This inconvenience attending human grandour, which excites pride and vanity in men of the first rank, can not excite such passion in a man of your turn of mind and of your age. But this your Uncommon situation, at which many in every age have adspired but which was obtained by few, must excite in you some indulgence for an old friend, on Whom some rais of that splendor, which surrounds you, seem to be cast, proceeding from the friendship, with which you honour him. I am more and more Courted by people of every rang to present them to you. But what may be flattering to me, must be reather burtensom to you; and for that reason I will use on this head as much discretion as possible— A few days ago the greatest favourite of the Emperour Count Lacy marechal of our armies requested a favour of me, Viz. to ask you whether you Should think it would answer the purpose, if the famous Statuary mr. Ceraqui of Rome, who has work’d in London and has now finish’d an excellent bust of the Emperour of Marechal Lacy, Laudun &c. should goe over to America in expectation of being employed in erecting or making marmor and Such like monuments, which the present Generation will probably erect to the perpetual memory of those eminent men who have had a great share in promoting the greatest revolution, which exist in human history, as also of the revolution it Self. Marechal Lacy added, that, in case there was a prospect of finding employment there, and money should be Scarce, gouvernment could grant him land. Now, as it is very probable, that this Scheem derives from a superior hand, I could not refuse proposing you the question, and begging of you an answer as Soon as it will be convenient to you— I see in the papers that a medal has been struck at Paris by your direction. None of them have yet arrived here.
Would you be so good as to engage Mr. Le Roy of the Royal academie to take Care of the printing of my books, in case Mr. Le Begue should be seck or dead, which I fear must be the case. Your intercession will Certainly have great wight with that gentleman, who is a learned and obliging man by nature. He will be at no expenses, as I can Send him the letters by the way of public ministers.
I am with due respect Your most obedient servant and affectionate friend
J Ingen Housz


I have heard as yet nothing of mr. Sam. wharton. I write this post to mr. Coffyn of Dunkerque to inquire whether he has got some farther intelligence of mr. Wharton. Pray, if you see Dr. Bankroft, be so good as to give him this note and to engage him to write me about what he knows of mr. Wharton and his transactions for our joint Concern.
I am sorry to see, that the King of England has chosen among his ministers those, who ruin’d and dismembred his empire, how [who] were the cause of so much blodshed, and how must, for that reason, be eternaly curs’d by America, whose friendship and protection they now implore with their hands still stained with its blod. I aknowledge your having been in the right by saying that that nation is Corrupted and degraded and therefore deserves to be ruin’d. They seem now to exercise still their hauhtiness against my Countrymen. Can France, Spain and America Suffre this, consistend with their honour?
to his Excellency B. Franklin Ministre Plenip. of the United States of America. at Passy

 
Endorsements: April 29, 83 / Mr Robertson Hotel d’Orleans. rue des petits Augustins / Answer’d May 17. 83
